Case 16-30731-KLP                Doc 191      Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                                             Document     Page 1 of 28



                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

 In re: Colleen Beth Higgins                           ) Case No.: 16-30731-KLP
                                                       )
                                        Debtor.        ) Chapter 13
                                                       )

                                           DEBTOR’S PROPOSED EXHIBIT LIST

        Your Debtor proposes the following exhibits related to the Motion to Dismiss Case filed
 by Laurie Pearce:



 EXHIBIT A                  DEBTOR’S CHART OF PAYMENTS TO MOVANT



                            SPREADSHEET DOWNLOADED FROM ANTHEM INSURANCE
 EXHIBIT B
                            SHOWING CLAIMS AND CO-PAYS ALLEGED BY MOVANT


                            REPORT DOWNLOADED FROM ANTHEM INSURANCE SHOWING
 EXHIBIT C
                            CLAIMS AND CO-PAYS ALLEGED BY MOVANT


                            REPORT DOWNLOADED FROM DELTA DENTAL INSURANCE
 EXHIBIT D
                            SHOWING CLAIM AND CO-PAY ALLEGED BY MOVANT


                            CHECK FROM DEBTOR TO MOVANT SATISFYING ALL MEDICAL
 EXHIBIT E                  CLAIMS MADE BY MOVANT PER HIS DEMAND GMAIL OF APRIL
                            16, 2021

                            APRIL 30, 2021 EMAIL FROM DEBTOR TO MOVANT EXPLAINING
 EXHIBIT F                  WHY SHE IS CURRENT ON HER PORTION OF ALL COURT
                            ORDERED MEDICAL PAYMENTS
                            APRIL 30, 2021 PAYMENT RECEIPT OF HENRICO COUNTY
                            MENTAL HEALTH & DEVELOPMENTAL SERVICES FOR PAYMENT
 EXHIBIT G
                            OF $50.00 PAID BY DEBTOR (NOT BEING ALLEGED DELIQNUENT
                            BY MOVANT)


 Brett Alexander Zwerdling, VBN 39569
 Zwerdling, Oppleman, Adams & Gayle
 5020 Monument Avenue
 Richmond, VA 23230
 (804) 355-5719 Fax (804) 355-1597
 bzwerdling@zandolaw.com
Case 16-30731-KLP        Doc 191    Filed 05/12/21 Entered 05/12/21 12:50:15            Desc Main
                                   Document     Page 2 of 28



                     HENRICO JUVENILE AND DOMESTIC RELATIONS COURT ORDER
 EXHIBIT H           VERIFYING DEBTOR IS CURRENT ON HER MEDICAL PAYMENTS
                     THROUGH SEPTEMBER 14, 2020


                     APRIL 16, 2021 GMAIL FROM MOVANT TO DEBTOR ALLEGING
 EXHIBIT I
                     MEDICAL DELINQUENCY OF $182.09



                                             Colleen Beth Higgins

                                              /s/ Brett Alexander Zwerdling
                                                      Counsel
                                       Certificate of Service

        I hereby certify that on May 12, 2021 a true copy of the foregoing was mailed by first
 class U.S. mail, or electronically served, and emailed as noted upon the following:

 Office of the U.S. Trustee                       Laurie Pearce
 701 E. Broad St, Room 4304                       2311 Thousand Oaks Drive
 Richmond, VA 23219                               Henrico, VA 23294

 Suzanne E. Wade, 13 Trustee                      And by email to Laurie Pearce at
 P.O. Box 1780                                    lp23294us@yahoo.com
 Richmond, VA 23218
                                             /s/ Brett Alexander Zwerdling
Case 16-30731-KLP   Doc 191    Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                              Document     Page 3 of 28                       EXHIBIT A
                                           Case 16-30731-KLP                   Doc 191            Filed 05/12/21 Entered 05/12/21 12:50:15                                              Desc Main
                                                                                                 Document     Page 4 of 28

                                                                                                                                                                                                    EXHIBIT B
Claim Type   Claim Number         Patient            Service Date   Claim Received    Status      Processed Date   Provided By                    Billed   Plan Discount Allowed   Plan Paid   Deductible   Coinsurance    Copay   Not Covered Your Cost
Medical      2021090DR2077        Zoe (11/01/2010)     18-Mar-21        31-Mar-21     Approved        31-Mar-21    Henrico Area Mental Healt    $70.00            $0.00  $70.00      $45.00       $0.00          $0.00    $25.00         $0.00   $25.00
Medical      2021064DA1440        Zoe (11/01/2010)      29-Jan-21         5-Mar-21    Approved          6-Mar-21   Henrico Area Mental Healt    $70.00            $0.00  $70.00      $45.00       $0.00          $0.00    $25.00         $0.00   $25.00
Medical      2021064DA1581        Zoe (11/01/2010)       8-Jan-21         5-Mar-21    Approved          6-Mar-21   Henrico Area Mental Healt    $70.00            $0.00  $70.00      $45.00       $0.00          $0.00    $25.00         $0.00   $25.00
Medical      2020356EB1929        Zoe (11/01/2010)     18-Dec-20         21-Dec-20    Approved         22-Dec-20   Pediatric Associates Of R   $149.00           $27.96 $121.04    $121.04        $0.00          $0.00     $0.00         $0.00    $0.00
Pharmacy            2.03264E+14   Zoe (11/01/2010)     21-Nov-20      Not Available   Approved        21-Nov-20    Buford Road Pharmacy        $174.15          $140.15  $34.00      $34.00       $0.00          $0.00     $0.00         $0.00    $0.00
Medical      2020309BG2369        Zoe (11/01/2010)     21-Oct-20          4-Nov-20    Approved          4-Nov-20   Henrico Area Mental Healt    $70.00            $0.00  $70.00      $70.00       $0.00          $0.00     $0.00         $0.00    $0.00
Medical      2020309BG1985        Zoe (11/01/2010)       9-Oct-20         4-Nov-20    Approved          4-Nov-20   Henrico Area Mental Healt    $70.00            $0.00  $70.00      $70.00       $0.00          $0.00     $0.00         $0.00    $0.00
Medical      2020309BG2224        Zoe (11/01/2010)       2-Oct-20         4-Nov-20    Approved          4-Nov-20   Henrico Area Mental Healt    $70.00            $0.00  $70.00      $70.00       $0.00          $0.00     $0.00         $0.00    $0.00
Medical      2020275BJ4097        Zoe (11/01/2010)     25-Sep-20          1-Oct-20    Approved          1-Oct-20   Henrico Area Mental Healt    $70.00            $0.00  $70.00      $70.00       $0.00          $0.00     $0.00         $0.00    $0.00
5/12/2021                       Case 16-30731-KLP   Doc 191    Filed 05/12/21 Claims
                                                                                Entered 05/12/21 12:50:15     Desc Main
                                                              Document     Page 5 of 28
                                                                                                                  EXHIBIT C
   To pay a provider for a balance you owe on a claim, go to Payment & Billing

   You are viewing claims for your speci ed criteria. Use more lters to customize your claims experience.

                             Export Claims                                                                                 



                             Claim Number                                                                                  


                             Filter Claims                                                                                 




                                                                                                                                                   Feedback
   Service Date                                                                                                                         04/29/2021

   Claim Received                                                                                                                       05/03/2021

                                                                                                                                          Approved
   Status
                                                                                                                                        05/07/2021

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)

                                                                                                                                         Medical
   Description
                                                                                                                         Henrico Area Mental Healt

   In-Network
                                                                                                            Hi, Colleen, I see you’re on the
                                                                                                                                                 
                                                                                                            Claims page.
                                                                                                                        Your IResponsibility:     2
                                                                                                                                               $25.00
     
                                                                                                            Is there anything   can help you with?



   Service Date                                                                                                                         03/18/2021
                                                                                                                                                
https://membersecure.anthem.com/member/claims                                                                                                         3/16
5/12/2021                       Case 16-30731-KLP   Doc 191    Filed 05/12/21 Claims
                                                                                Entered 05/12/21 12:50:15     Desc Main
   Claim Received                                             Document     Page 6 of 28                                                03/31/2021
                                                                                                                                         Approved
   Status
                                                                                                                                       03/31/2021

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)

                                                                                                                                         Medical
   Description
                                                                                                                         Henrico Area Mental Healt

   In-Network                                                                                                                                   

                                                                                                                       Your Responsibility: $25.00



   Service Date                                                                                                                        01/29/2021




                                                                                                                                                  Feedback
   Claim Received                                                                                                                      03/05/2021

                                                                                                                                         Approved
   Status
                                                                                                                                       03/06/2021

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)

                                                                                                                                         Medical
   Description
                                                                                                                         Henrico Area Mental Healt

   In-Network                                                                                                                                   

                                                                                                                       Your Responsibility: $25.00

                                                                                                            Hi, Colleen, I see you’re on the
                                                                                                            Claims page.
   Service Date                                                                                                                              with? 2
                                                                                                                                          01/08/2021
     
                                                                                                            Is there anything I can help you
   Claim Received                                                                                                                      03/05/2021

                                                                                                                                         Approved
   Status
                                                                                                                                               
                                                                                                                                       03/06/2021
https://membersecure.anthem.com/member/claims                                                                                                        4/16
5/12/2021                       Case 16-30731-KLP   Doc 191    Filed 05/12/21 Claims
                                                                                Entered 05/12/21 12:50:15     Desc Main
                                                              Document     Page 7 of 28
                                                                                                                                         Zoe Higgins
   Member
                                                                                                                                       (11/01/2010)

                                                                                                                                         Medical
   Description
                                                                                                                         Henrico Area Mental Healt

   In-Network                                                                                                                                     

                                                                                                                       Your Responsibility: $25.00



   Service Date                                                                                                                          12/18/2020

   Claim Received                                                                                                                        12/21/2020

                                                                                                                                           Approved
   Status
                                                                                                                                         12/22/2020




                                                                                                                                                    Feedback
                                                                                                                                         Zoe Higgins
   Member
                                                                                                                                       (11/01/2010)

                                                                                                                                            Medical
   Description
                                                                                                                           Pediatric Associates Of R

   In-Network                                                                                                                                     

                                                                                                                         Your Responsibility: $0.00



   Service Date                                                                                                                          11/21/2020

   Claim Received                                                                                                                        Not Available
                                                                                                            Hi, Colleen, I see you’re on the
                                                                                                            Claims page.
                                                                                                                                             Approved
   Status                                                                                                   Is there anything I can help you with? 2
                                                                                                                                         11/21/2020

                                                                                                                                         Zoe Higgins
   Member
                                                                                                                                       (11/01/2010)
                                                                                                                                                  
https://membersecure.anthem.com/member/claims                                                                                                          5/16
5/12/2021                       Case 16-30731-KLP   Doc 191    Filed 05/12/21 Claims
                                                                                Entered 05/12/21 12:50:15     Desc Main
   Description                                                Document     Page 8 of 28                                                 Pharmacy
                                                                                                                             Buford Road Pharmacy
   In-Network                                                                                                                                     

                                                                                                                         Your Responsibility: $0.00



   Service Date                                                                                                                          10/21/2020

   Claim Received                                                                                                                        11/04/2020

                                                                                                                                           Approved
   Status
                                                                                                                                         11/04/2020

                                                                                                                                         Zoe Higgins
   Member
                                                                                                                                       (11/01/2010)




                                                                                                                                                    Feedback
                                                                                                                                         Medical
   Description
                                                                                                                         Henrico Area Mental Healt

   In-Network                                                                                                                                     

                                                                                                                         Your Responsibility: $0.00



   Service Date                                                                                                                          10/09/2020

   Claim Received                                                                                                                        11/04/2020

                                                                                                                                           Approved
   Status
                                                                                                                                         11/04/2020
                                                                                                            Hi, Colleen, I see you’re on the
                                                                                                                                           Zoe Higgins
   Member                                                                                                   Claims page.
                                                                                                                                         (11/01/2010)
                                                                                                            Is there anything I can help you with? 2
     
   Description
                                                                                                                                              Medical
                                                                                                                           Henrico Area Mental Healt

   In-Network                                                                                                                                     
                                                                                                                                                  
https://membersecure.anthem.com/member/claims                                                                                                          6/16
5/12/2021                       Case 16-30731-KLP   Doc 191    Filed 05/12/21 Claims
                                                                                Entered 05/12/21 12:50:15     Desc Main
                                                              Document     Page 9 of 28

                                                                                                                        Your Responsibility: $0.00



   Service Date                                                                                                                        10/02/2020

   Claim Received                                                                                                                      11/04/2020

                                                                                                                                         Approved
   Status
                                                                                                                                       11/04/2020

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)

                                                                                                                                         Medical
   Description
                                                                                                                         Henrico Area Mental Healt

   In-Network                                                                                                                                   




                                                                                                                                                  Feedback
                                                                                                                        Your Responsibility: $0.00



   Service Date                                                                                                                        09/25/2020

   Claim Received                                                                                                                      10/01/2020

                                                                                                                                         Approved
   Status
                                                                                                                                       10/01/2020

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)

                                                                                                                                             Medical
   Description                                                                                              Hi, Colleen, I see you’re on the
                                                                                                                           Henrico Area Mental Healt
                                                                                                            Claims page.
                                                                                                                                                   2
                                                                                                            Is there anything I can help you with? 
     
   In-Network


                                                                                                                        Your Responsibility: $0.00
                                                                                                                                                 
https://membersecure.anthem.com/member/claims                                                                                                        7/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
                                                           Document    Page 10 of 28
   Service Date                                                                                                                      08/25/2020

   Claim Received                                                                                                                    09/02/2020

                                                                                                                                       Approved
   Status
                                                                                                                                     09/03/2020


                                                                                                                                     Zoe Higgins
   Member
                                                                                                                                   (11/01/2010)


                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                 

    




                                                                                                                                                Feedback
                                                                                                                      Your Responsibility: $0.00



   Service Date                                                                                                                      07/28/2020

   Claim Received                                                                                                                    08/20/2020

                                                                                                                                       Approved
   Status
                                                                                                                                     08/21/2020

                                                                                                                                     Zoe Higgins
   Member
                                                                                                                                   (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt
                                                                                                         Hi, Colleen, I see you’re on the
   In-Network
                                                                                                         Claims page.
                                                                                                                                               
                                                                                                         Is there anything I can help you with? 2
    
                                                                                                                       Your Responsibility: $0.00


                                                                                                                                             
   Service Date                                                                                                                      07/15/2020
https://membersecure.anthem.com/member/claims                                                                                                      8/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
   Service Date                                            Document    Page 11 of 28                                                 07/15/2020

   Claim Received                                                                                                                    08/20/2020

                                                                                                                                       Approved
   Status
                                                                                                                                     08/21/2020

                                                                                                                                     Zoe Higgins
   Member
                                                                                                                                   (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                 

                                                                                                                     Your Responsibility: $0.00




                                                                                                                                                Feedback
   Service Date                                                                                                                      06/25/2020

   Claim Received                                                                                                                    07/02/2020

                                                                                                                                       Approved
   Status
                                                                                                                                     07/02/2020

                                                                                                                                     Zoe Higgins
   Member
                                                                                                                                   (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                 

                                                                                                                       Your Responsibility: $0.00
                                                                                                         Hi, Colleen, I see you’re on the
                                                                                                         Claims page.
                                                                                                         Is there anything I can help you with? 2
     
   Service Date                                                                                                                        05/19/2020

   Claim Received                                                                                                                    07/02/2020
                                                                                                                                             
                                                                                                                                       Approved
https://membersecure.anthem.com/member/claims                                                                                                      9/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
   Status                                                  Document    Page 12 of 28                                                 07/02/2020

                                                                                                                                     Zoe Higgins
   Member
                                                                                                                                   (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                 

                                                                                                                     Your Responsibility: $0.00



   Service Date                                                                                                                      05/05/2020

   Claim Received                                                                                                                    07/02/2020

                                                                                                                                       Approved




                                                                                                                                                Feedback
   Status
                                                                                                                                     07/02/2020

                                                                                                                                     Zoe Higgins
   Member
                                                                                                                                   (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                 

                                                                                                                     Your Responsibility: $0.00



   Service Date                                                                                                                        04/22/2020
                                                                                                         Hi, Colleen, I see you’re on the
   Claim Received                                                                                        Claims page.                  07/02/2020
                                                                                                         Is there anything I can help you with? 2
     
   Status
                                                                                                                                          Approved
                                                                                                                                       07/02/2020

                                                                                                                                     Zoe Higgins
   Member                                                                                                                                     
                                                                                                                                   (11/01/2010)
https://membersecure.anthem.com/member/claims                                                                                                   10/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
                                                           Document    Page 13 of 28
                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                  

                                                                                                                      Your Responsibility: $0.00



   Service Date                                                                                                                       04/16/2020

   Claim Received                                                                                                                     07/02/2020

                                                                                                                                        Approved
   Status
                                                                                                                                      07/02/2020

                                                                                                                                      Zoe Higgins
   Member
                                                                                                                                    (11/01/2010)




                                                                                                                                                 Feedback
                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                  

                                                                                                                      Your Responsibility: $0.00



   Service Date                                                                                                                       04/16/2020

   Claim Received                                                                                                                     04/18/2020

                                                                                                                                          Approved
   Status
                                                                                                                                        04/21/2020
                                                                                                         Hi, Colleen, I see you’re on the
                                                                                                         Claims page.
                                                                                                                                        Zoe Higgins
                                                                                                         Is there anything I can help you with? 2
     
   Member
                                                                                                                                      (11/01/2010)

                                                                                                                                        Medical
   Description
                                                                                                                       Bon Secours Pediatric Gas
                                                                                                                                              
https://membersecure.anthem.com/member/claims                                                                                                  11/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
                                                           Document    Page 14 of 28
   In-Network                                                                                                                                  

                                                                                                                      Your Responsibility: $0.00



   Service Date                                                                                                                       04/02/2020

   Claim Received                                                                                                                     04/15/2020

                                                                                                                                        Approved
   Status
                                                                                                                                      04/20/2020

                                                                                                                                      Zoe Higgins
   Member
                                                                                                                                    (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt




                                                                                                                                                 Feedback
   In-Network                                                                                                                                  

                                                                                                                      Your Responsibility: $0.00



   Service Date                                                                                                                       03/16/2020

   Claim Received                                                                                                                     03/23/2020

                                                                                                                                        Approved
   Status
                                                                                                                                      03/23/2020

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)
                                                                                                         Hi, Colleen, I see you’re on the
                                                                                                                                           Medical
   Description                                                                                           Claims page.
                                                                                                                        Henrico Area Mental Healt
                                                                                                         Is there anything I can help you with? 2
     
   In-Network                                                                                                                                  

                                                                                                                    Your Responsibility: $25.00
                                                                                                                                              
https://membersecure.anthem.com/member/claims                                                                                                    12/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
                                                           Document    Page 15 of 28


   Service Date                                                                                                                       02/28/2020

   Claim Received                                                                                                                     03/09/2020


                                                                                                                                        Approved
   Status
                                                                                                                                      03/09/2020

                                                                                                                                      Zoe Higgins
   Member
                                                                                                                                    (11/01/2010)


                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt


   In-Network                                                                                                                                  




                                                                                                                                                 Feedback
                                                                                                                    Your Responsibility: $25.00




   Service Date                                                                                                                       01/29/2020

   Claim Received                                                                                                                     02/12/2020

                                                                                                                                        Approved
   Status
                                                                                                                                      02/13/2020

                                                                                                                                        Zoe Higgins
   Member
                                                                                                                                      (11/01/2010)
                                                                                                         Hi, Colleen, I see you’re on the
                                                                                                         Claims page.                      Medical
   Description
                                                                                                                        Henrico
                                                                                                                            I canArea
                                                                                                                                 help Mental     2
                                                                                                                                              Healt
     
                                                                                                         Is there anything             you with?

   In-Network                                                                                                                                  

                                                                                                                                              
                                                                                                                    Your Responsibility: $25.00
https://membersecure.anthem.com/member/claims                                                                                                    13/16
5/12/2021                       Case 16-30731-KLP   Doc 191 Filed 05/12/21 Claims
                                                                             Entered 05/12/21 12:50:15     Desc Main
                                                           Document    Page 16 of 28


   Service Date                                                                                                                       11/27/2019

   Claim Received                                                                                                                     12/17/2019

                                                                                                                                        Approved
   Status
                                                                                                                                      12/20/2019

                                                                                                                                      Zoe Higgins
   Member
                                                                                                                                    (11/01/2010)

                                                                                                                                      Medical
   Description
                                                                                                                      Henrico Area Mental Healt

   In-Network                                                                                                                                  




                                                                                                                                                 Feedback
                                                                                                                    Your Responsibility: $25.00



   Service Date                                                                                                                       11/05/2019

   Claim Received                                                                                                                     11/07/2019

                                                                                                                                        Approved
   Status
                                                                                                                                      11/08/2019

                                                                                                                                      Zoe Higgins
   Member
                                                                                                                                    (11/01/2010)

                                                                                                                                          Medical
   Description
                                                                                                         Hi, Colleen, I see you’reOrthovirginia
                                                                                                                                  on the        Inc
                                                                                                         Claims page.
   In-Network                                                                                                                                  
                                                                                                         Is there anything I can help you with? 2
     
                                                                                                                    Your Responsibility: $68.48

                                                                                                                                                
https://membersecure.anthem.com/member/claims                                                                                                    14/16
5/12/2021                       Case 16-30731-KLP    Doc 191 Filed 05/12/21 Claims
                                                                              Entered 05/12/21 12:50:15           Desc Main
                                                            Document    Page 17 of 28
   Service Date                                                                                                                            11/05/2019

   Claim Received                                                                                                                          11/06/2019

                                                                                                                                             Approved
   Status
                                                                                                                                           11/07/2019

                                                                                                                                            Zoe Higgins
   Member
                                                                                                                                          (11/01/2010)

                                                                                                                                               Medical
   Description
                                                                                                                              Pediatric Associates Of R

   In-Network                                                                                                                                       

                                                                                                                           Your Responsibility: $25.00




                                                                                                                                                      Feedback
   Service Date                                                                                                                            07/29/2019

   Claim Received                                                                                                                          08/02/2019

                                                                                                                                             Approved
   Status
                                                                                                                                           08/03/2019

                                                                                                                                            Zoe Higgins
   Member
                                                                                                                                          (11/01/2010)

                                                                                                                                               Medical
   Description
                                                                                                                              Pediatric Associates Of R

   In-Network                                                                                                                                       
                                                                                                                Hi, Colleen, I see you’re on the
                                                                                                               Claims page.
                                                                                                                             Your Responsibility: $25.00

                                                                                                                Is there anything I can help you with? 2
     
                                                    All the claims for the selected date range are displayed.
                                                                                                                                                     
https://membersecure.anthem.com/member/claims                                                                                                         15/16
5/12/2021                       Case 16-30731-KLP         Doc 191 Filed 05/12/21 Claims
                                                                                   Entered 05/12/21 12:50:15        Desc Main
                                                                 Document    Page 18 of 28
   Resources



                                                Claim Forms
                                                Access the forms you need to submit or dispute a claim.

                                                Find Forms (forms?deepLinks=true)



                                                    Need Help?
                                                    Have a question about your claim? We're here to assist.




                                                                                                                                                             Feedback
                                                    Contact Us (contact-us)




   Enroll in the Identity Protection Program (https://portal.allclearid.com/enrollment/4?PCD=ANTHEMCARES2021/) available to you provided by AllClear ID.




                                                                                                                  Hi, Colleen, I see you’re on the
                                                                                                                  Claims page.
                                                                                                                  Is there anything I can help you with? 2




                                                                                                                                                         
https://membersecure.anthem.com/member/claims                                                                                                                16/16
Case 16-30731-KLP   Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                           Document    Page 19 of 28

                                                                   EXHIBIT D
      Case 16-30731-KLP          Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15                   Desc Main
                                        Document    Page 20 of 28                                    EXHIBIT E




Service Date
Claim Received
Status
Member
Description
                                                     In-Network
                                                                                                   Your Responsibility
List of claims based on the applied filters. For additional information on a claim, select expand information button in
the second column
Claim IDAdditional claim detailsService DateClaim ReceivedStatusMemberDescriptionIn-NetworkYour
Responsibility
2021090DR2077
03/18/2021
03/31/2021
Approved
ClaimApproved03/31/2021
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                                            Yes
                                                                                                                 $25.00
2021064DA1440
01/29/2021
03/05/2021
Approved
ClaimApproved03/06/2021
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                                          2
      Case 16-30731-KLP             Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15             Desc Main
                                           Document    Page 21 of 28

Brett Zwerdling
From:                      Colleen Higgins [cailin.higgins@gmail.com]
                                                                                    EXHIBIT F
Sent:                      Friday, April 30, 2021 4:36 PM
To:                        laurie pearce
Subject:                   Re: medical bills
Attachments:               HMH pd 50 apr30 2021.pdf


Hello Laurie,

I have reviewed your most recent claims. I have crossed through the ones that are not correct.

6-Nov-20      $25.00       Henrico mental health           47%   $11.75
10-Nov-20 $378.00          Gardener ortho                  47%   $177.66
10-Nov-20 $117.60          Richmond pediatric dentistry    47%    $55.27
20-Mar-21 $10.00           refund $10 richmond pediatric   47%   -$4.70
Your portion is $239.98 minus $57.89 credit = $182.09

The HMH had $0.00 copay for November 2020. Copays were $0 for HMH 7/2/20-1/1/21. I am not sure what
you paid for, but there were no medical charges for Zoe. See below. I paid HMH $50 for 2 copays for DOS
1/29/21 and 3/30/21. See attached receipt.

The dentist and orthodontics were already paid to you and explained in my letter and again as follows below.
I explained that the Gardner Orthodontics $378 claim after submitting to insurance is reduced to $189. I paid
47% of the $189 which is $88.83. See below. You should follow up and make sure that the office submitted the
claim and seek a refund.
You have been clearly presented with this information already 3/24/2021, yet are seeking them again through
another court venue. Currently, you owe me $31.20 which is 53% of the $50 HMH bills I have paid, and the
$4.70 refund.

Please see below and stop this harassment.

Sincerely,
Colleen

*****************************
Pearce paid claims 2020 - present                                                                      pre-insurance     p

Nov 10 2020                Gardner Orthodontics                                                                 378.00
Oct 15 2020                Richmond Pediatric Dentistry
march 24 2021 paid to pearce
***********************




                                                           1
      Case 16-30731-KLP          Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15                   Desc Main
                                        Document    Page 22 of 28




Service Date
Claim Received
Status
Member
Description
                                                     In-Network
                                                                                                   Your Responsibility
List of claims based on the applied filters. For additional information on a claim, select expand information button in
the second column
Claim IDAdditional claim detailsService DateClaim ReceivedStatusMemberDescriptionIn-NetworkYour
Responsibility
2021090DR2077
03/18/2021
03/31/2021
Approved
ClaimApproved03/31/2021
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                                            Yes
                                                                                                                 $25.00
2021064DA1440
01/29/2021
03/05/2021
Approved
ClaimApproved03/06/2021
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                                          2
     Case 16-30731-KLP      Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                                   Document    Page 23 of 28
                                              Yes
                                                                                       $25.00
2021064DA1581
01/08/2021
03/05/2021
Approved
ClaimApproved03/06/2021
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                       $25.00
2020309BG2369
10/21/2020
11/04/2020
Approved
ClaimApproved11/04/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020309BG1985
10/09/2020
11/04/2020
Approved
ClaimApproved11/04/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020309BG2224
10/02/2020
11/04/2020
Approved
ClaimApproved11/04/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020275BJ4097
09/25/2020
10/01/2020
Approved
ClaimApproved10/01/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020246CS8260
                                               3
     Case 16-30731-KLP      Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                                   Document    Page 24 of 28
08/25/2020
09/02/2020
Approved
ClaimApproved09/03/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020233BY6068
07/28/2020
08/20/2020
Approved
ClaimApproved08/21/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020233BY5319
07/15/2020
08/20/2020
Approved
ClaimApproved08/21/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020184BB5559
06/25/2020
07/02/2020
Approved
ClaimApproved07/02/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020184BB5869
05/19/2020
07/02/2020
Approved
ClaimApproved07/02/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                              Yes
                                                                                           $0.00
2020184BB5336
05/05/2020
07/02/2020


                                               4
     Case 16-30731-KLP          Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15                Desc Main
                                       Document    Page 25 of 28
Approved
ClaimApproved07/02/2020
Zoe Higgins
(11/01/2010)
Medical
Henrico Area Mental Healt
                                                           Yes
                                                                                                            $0.00

On Fri, Apr 16, 2021 at 3:10 PM laurie pearce <lp23294@yahoo.com> wrote:
Colleen

per the court order Bills dated between November 14, 2018 and September 14, 2020 were $420.38. I received payments
from you in the amount of $478.27 which leaves you with a credit of $57.89

Attached are three medical payments since 14 sept 2020:

6-Nov-20      $25.00       Henrico mental health            47%   $11.75
10-Nov-20 $378.00          Gardener ortho                   47%   $177.66
10-Nov-20 $117.60          Richmond pediatric dentistry     47%    $55.27
20-Mar-21 $10.00           refund $10 richmond pediatric    47%   -$4.70
Your portion is $239.98 minus $57.89 credit = $182.09


Also please let me know when you have added me as an authorized user to zoes medical insurerance.




                                                            5
Case 16-30731-KLP   Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                           Document    Page 26 of 28

                                                              EXHIBIT G
Case 16-30731-KLP   Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                           Document    Page 27 of 28

                                                              EXHIBIT H
Case 16-30731-KLP   Doc 191 Filed 05/12/21 Entered 05/12/21 12:50:15   Desc Main
                           Document    Page 28 of 28
                                                                  EXHIBIT I
